Long, J.
(dissenting). I am unable to agree with my Brother Hooker in this case. The plaintiff testified that he looked up the track some 75 or 80 feet, towards the east, before crossing; that he saw no car coming; that he •then turned, and went across the tracks, and the first thing he knew he was struck. It is evident from this testimony that he did not look, or, if he did, that he took the chances of going across the tracks in front of the car. The car must have been very close upon him when he attempted to cross, and, in my opinion, his attempt to cross, under such circumstances, would constitute such contributory negligence that he could not recover. It is true, as stated by my Brother Hooker, that a driver is not obliged to wait until all the cars in sight pass him before he attempts' to cross a track, but I think that, when a driver sees a car approaching as rapidly as this one must have been approaching, it is contributory negligence for him to attempt to go across the track. Some caution is due from the driver of the team to the people on the car. These cars are permitted to run in the city of Detroit at a great rate of speed. A driver seeing a car coming at great speed might well apprehend that the motorman could not stop his car within the distance of 15 or 20 feet, and that, if he attempted to cross, it would be at the risk of being struck and injured. The testimony given by plaintiff’s witnesses shows that the car in question was going at great speed, and if the plaintiff had looked, as he claims he did, he must have discovered the fact that the car was very close to him, and that there was imminent danger of a collision if he attempted to cross. It may be said in this case, as it was in Borschall v. Detroit Railway, 115 Mich. 473 (73 N. W. 551), that, “had he looked before entering upon the track, he must have seen the car approaching.” In that case the driver was adjudged by the court guilty of contributory negligence. In *601the case of Garrity v. Railway Co., 112 Mich. 369 (70 N. W. 1018, 37 L. R. A. 529), it was expressly stated: “We cannot say that the car was nearer than 150 feet, or that it could not have been readily stopped in time to avoid the collision. ” Here the undisputed testimony given by the plaintiff’s own witnesses shows that the car was from 15 to 20 feet only from the plaintiff when he attempted to cross, and was passing at a great rate of speed, and could not have been stopped within that distance.
I think the court below very properly directed the verdict in favor of defendant, and the judgment should be affirmed.